Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 7, delete “the following two structures”.  Appropriate correction is required.
Replace lines 20-21 with the following, “comprising less than 35 weight percent (wt%) of the urethane acrylate oligomer and greater than 60 wt% of an acrylic monomer,”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10, and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the storage modulus limitation is not supported by instant specification.  The storage modulus at 90°C in a range of 100 MPa to 300 MPa is only supported by a composition comprising about 18 wt% of a specific urethane acrylate derived from polyethylene/polybutylene adipate diol and about 78 wt% of some monomer (that is not disclosed).  The specification does not provide support for a storage modulus within the claimed range a polishing pad comprising any type of urethane acrylate and acrylic monomer.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 fails to further limit the polycarbonate polyol of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0136787 to Bajaj et al. in view of U.S. Patent Pub. No. 2020/0247932 to Share et al.
As to claims 1, 4, 6, 9-10, 14-18, and 20,  Bajaj discloses an additive manufacturing process for preparing polishing pads comprising 30 weight% of urethane acrylate oligomers and 70 weight% of acrylic monomers (Tables 3 and 5).  Bajaj discloses a process for preparing advanced polishing pads with tunable (taken to meet correlating, selecting), chemical, material, and structural properties wherein the process comprises injecting the composition to form a polishing pad by additive manufacturing to prepare a polishing pad with a storage modulus at 90°C that ranges from 17 to < 500 MPa (Table 2).  Bajaj teaches polishing pads with overlapping claimed properties and also improved properties over conventional polishing pads (0137-0145).  Bajaj discloses urethane acrylates of the following formula:

    PNG
    media_image1.png
    106
    622
    media_image1.png
    Greyscale

Bajaj does not expressly disclose the polyol used to prepare the urethane acrylate.  
Share discloses a method for manufacturing a chemical mechanical polishing pad (0097) by additive manufacturing (0037) using one or more ethylenically unsaturated polyurethanes wherein the 3D article exhibits improved tensile strength, modulus, and elongation properties (0098) that range from a modulus of 500 MPa to 10,000 MPa, elongation of 5 to 300%, and tensile strength of 500 to 10,000 psi (0098-0100). Share discloses the oligomer structure imparts desirable mechanical and chemical properties to the 3D UV curable compositions and, the structure and molecular weight of the polyol component may be varied for different performance attributes, such as a higher elongation at break (0052-0053). Accordingly, Share is selecting polymers including ethylenically unsaturated polyurethanes that give desired properties to the polishing pad and correlates the reactants.  
At the time of filing it would have been obvious to a person of ordinary skill in the art to select from the list of polyols (polyester, polycarbonate, or polyethylene glycol, 0052, 0057)  taught in Share to prepare the urethane acrylate of Bajaj because the selection of the polyol component (chemical groups and/or structural features including aromatic rings and some aliphatic chains) allows for the skilled artisan to provide preferred properties such as tensile strength, modulus, and elongation properties (0098) based on the use of polishing pad.
As to claim 2, Bajaj discloses prepolymers and oligomers that cure by UV light (Table 3).
As to claim 5, Bajaj discloses diisocyanates (see formula).
As to claims 7-8, Bajaj in view of Share disclose dibutyltin dilaurnate and 2-hydroxyethyl acrylate as suitable catalysts and hydroxy functional acrylates (0090, 0094).
As to claims 12 and 19, Bajaj discloses controlling the viscosity by proper selection of reactants within the range of 15 cP to 30 cP at 70°C (0108) and an amount of photoinitiator is 2 wt% based on the formulation (0132)
 As to claims 13-17, Bajaj in view of Share disclose monitoring/controlling the viscosity of the polymerizable liquids in order to effectively produce the 3D objects, which is taken to meet the limitation “selecting.” Share further discloses reducing the viscosity by the addition of high performance resins. Bajaj and Share clearly teach methods to monitor the viscosity by proper selection of the reactants that include the difunctional polyols (0108 of Bajaj and 0052-0061 of Share). 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763                                                                                                                                                                                           1-2, 4-10, and 12-20